PER CURIAM: *
At issue are whether the district court erred by: applying the Fair Labor Standards Act’s (FLSA) “special detail” exemption, 29 U.S.C. § 207(p)(l); and denying Plaintiffs’ motion for conditional class certification under the FLSA’s collective-action provision, 29 U.S.C. § 216(b). See Clark v. City of Ft. Worth, 800 F.Supp.2d 781 (N.D.Tex.2011). Essentially for the reasons stated in its well-considered opinion, the district court did not err by applying the exemption. Accordingly, we need not reach the collective-action issue.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.